      Case 2:18-cr-00856-MWF Document 128 Filed 09/03/20 Page 1 of 2 Page ID #:559



 1
 2
 3
 4
 5
 6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 18-CR-0856-MWF
     iJ1VITED STATES OF AMERICA,
13
                        Plaintiff,
14                                               ORDER OF DETENTION AFTER
                   v.                            HEARING (18 U.S.C. § 3148(b):
15                                               Allegations of Violation of Pretrial
     DANELE MORGAN,                              Conditions of Release)
16
                        Defendant.
17
18
           On motion ofthe Government involving an alleged violation of conditions
19
     of pretrial release, and a warrant for arrest,
20
            1. The Court finds there is:
21
            ❑ probable cause to believe that the defendant has committed a federal,
22
     state, or local crime while on release and/or
23
           ~ clear and convincing evidence that the defendant has violated a condition
24
     of release; and
25
           2. ~ Based on the factors set forth in 18 U.S.C. § 3142(g), there is no
26
               condition or combination of conditions of release that will assure that the
27
28
      Case 2:18-cr-00856-MWF Document 128 Filed 09/03/20 Page 2 of 2 Page ID #:560



 1            defendant will not pose a danger to the safety or any other person or the

 2            community;

 3            --risk of flight:

 4            --danger to the community: instant allegations; new charges while on

 5            release in pending matter.

 6            ❑ The defendant is unlikely to abide by any condition or combination of

 7            conditions of release.

 8         3. ❑There is probable cause to believe that, while on release, the defendant

 9            committed a federal, state, or local felony, and the presumption that no

10            condition or combination of conditions will assure that the person will

11            not pose a danger to the safety of any other person or the community has

12            not been rebutted.

13
14         IT IS THEREFORE ORDERED that the defendant be detained pending

15   further proceedings.

16
     Dated: September 3, 2020
17
                                           HON. ROZELLA A. OLIVER
18                                         UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28
